Citation Nr: 1310245	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  07-18 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for plantar fasciitis with pes planus, status post plantar fascial release with scars, right foot, prior to May 26, 2011.

2.  Entitlement to a disability rating greater than 10 percent for plantar fasciitis with pes planus, status post plantar fascial release with scars, left foot, prior to May 26, 2011.

3.  Entitlement to a disability rating greater than 20 percent for plantar fasciitis with pes planus, status post plantar fascial release with scars, right foot, beginning May 26, 2011.

4.  Entitlement to a disability rating greater than 20 percent for plantar fasciitis with pes planus, status post plantar fascial release with scars, left foot, beginning May 26, 2011.



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from March 1994 to November 2003. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. The Veteran now resides in Illinois, so the matter is now handled by the RO in Chicago, Illinois. 

In a December 2011 rating decision, the RO granted an increased evaluation of 20 percent for each foot, effective May 26, 2011, the date of a recent VA examination addendum opinion.  Despite the grant of these increased evaluations, the Veteran has not been awarded the highest possible evaluations.  As a result, he is presumed to be seeking the maximum possible evaluations.  The issues remain on appeal, as the Veteran has not indicated satisfaction with the 20 percent ratings.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In March 2010 and March 2012, the Board remanded these claims for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA treatment records dated through February 2013.  However, the most recent supplemental statement of the case dated in January 2013 only reviewed VA treatment records dated through September 2012.  The remainder of the documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

With regard to the VA treatment records dated from September 2012 through February 2013, these records note complaints of continuing bilateral foot pain.  This evidence is duplicative of VA treatment records dated prior to September 2012 and is not material to the determination of the matter.  Accordingly, the Board agrees with the RO that the additional evidence associated with the claims file after the issuance of the January 2013 statement of the case did not require the issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2012).


FINDINGS OF FACT

1.  For the entire time period currently on appeal, the Veteran's service-connected plantar fasciitis with pes planus, status post plantar fascial release with scars, right foot has been manifested by painful motion of the right ankle, tenderness of the soles, and weakness demonstrated by weakened stand in the right foot.  

2.  For the entire time period currently on appeal, the Veteran's service-connected plantar fasciitis with pes planus, status post plantar fascial release with scars, left foot has been manifested by painful motion of the left ankle, tenderness of the soles, and weakness demonstrated by unsteady gait in the left foot.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent, and no higher, for plantar fasciitis with pes planus, status post plantar fascial release with scars, right foot prior to May 26, 2011 are met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5284 (2012).

2.  The criteria for a disability rating of 20 percent, and no higher, for plantar fasciitis with pes planus, status post plantar fascial release with scars, left foot prior to May 26, 2011 are met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5284 (2012).

3.  The criteria for a disability rating greater than 20 percent for plantar fasciitis with pes planus, status post plantar fascial release with scars, right foot beginning May 26, 2011 are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5284 (2012).

4.  The criteria for a disability rating greater than 20 percent for plantar fasciitis with pes planus, status post plantar fascial release with scars, left foot beginning May 26, 2011 are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5284 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that his service-connected bilateral plantar fasciitis with pes planus, status post plantar fascial release with scars is more disabling than currently evaluated.  Service treatment records show that the Veteran underwent plantar fascial release of the right heel in October 2000 and underwent plantar fascial release of the left heel in November 2001.  A June 2003 Medical Board Report notes that the Veteran was to be discharged from military service due to chronic heel pain, status post plantar fascial release for his plantar fasciitis, still symptomatic.  

The Veteran submitted a claim for service connection for a bilateral foot disorder in July 2003 (during his active service) and, by rating decision dated in April 2004, the RO granted service connection for bilateral plantar fasciitis with pes planus, status post plantar fascial release with scars, assigning separate 10 percent disability ratings for each foot beginning December 1, 2003, the day after the Veteran's discharge from his active service.  

In July 2005 the Veteran submitted a claim for an increased rating for his bilateral foot disorder.  Significantly, the Veteran sought a temporary total rating for his bilateral foot disorder pursuant to 38 C.F.R. § 4.30 due to left foot surgery in September 2004 and right foot surgery in August 2005.  By rating decision dated in January 2006 the RO granted a temporary total rating for the right foot from September 13, 2004 to December 1, 2004 and granted a temporary total rating for the left foot from August 31, 2005 to November 1, 2005.  The RO continued the previously assigned 10 percent ratings for each foot after the expiration of the temporary total rating.  Thereafter, the Veteran perfected an appeal with regard to this decision.     

Legal Criteria

Disability ratings are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  A request for an increased rating is to be reviewed in light of the entire relevant medical history.  See generally 38 C.F.R. § 4.1; Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).   Moreover, disabilities may be rated by analogy to a closely related disease where the functions affected and the anatomical location and symptomatology are closely analogous. 38 C.F.R. §§ 4.20, 4.27.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The Veteran's bilateral plantar fasciitis with pes planus, status post plantar fascial release with scars is currently rated under 38 C.F.R. § 4.71a, DC 5284.  Pursuant to DC 5284, other foot injuries, a 10 percent rating contemplates moderate impairment, a 20 percent contemplates moderately severe impairment, and a 30 percent rating contemplates severe impairment.  With actual loss of the use of the foot, a 40 percent rating is applicable.  The words "slight", "moderate" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Analysis

Evidence relevant to the level of severity of the Veteran's bilateral plantar fasciitis with pes planus, status post plantar fascial release with scars during the pendency of this appeal includes VA examination reports/addendum opinions dated in September 2005, June 2010, May 2011, October 2011, and March 2012.  

During the September 2005 VA examination the Veteran reported that he had had three to four different surgical procedures performed on both of his feet for plantar fasciitis and flat feet.  The Veteran had extreme pain on rest as well as walking, also a weakness, stiffness, swelling, and fatigue.  The Veteran had multiple releases performed with nerve damage and scarring.  The functional impairment consisted of loss of motion, pain when walking, and pain when standing.  He lost at least two days per month due to this condition.

On physical examination of the skin there were multiple scars.  Both the right foot and the left foot had scars on the medial aspect of the ankle measuring 3 x 4 x 0.5 centimeters.  Scar level was depressed.  There was no tenderness, no disfigurement, no ulceration, no adherence, no instability, no tissue loss, no keloid, no hypopigmentation or hyperpigmentation, and no abnormal texture.  This was present on both the right and left foot and both on the medial aspect in the ankle in the inferomedial malleolus.  

Musculoskeletal examination, posture, and gait were normal.  The Veteran had normal range of motion of the ankles (dorsiflexion right and left to 20 degrees and plantar flexion right and left to 45 degrees).  There was no pain, fatigue, weakness, lack of endurance, or incoordination.  There was tenderness just on palpation.  

On physical examination of the feet and toes there was tenderness in both the feet slightly in the medial aspect and the plantar surface.  There was no atrophy of the musculature, no weakness, and no disturbed circulation.  The Veteran had moderate flat feet.  There was no other sign of malformation in the medial foot and in both location.  Palpation of the plantar surface had slight tenderness.  Examination of all Achilles tendons was normal.  There was no claw foot.  There were no signs of dropped forefoot or marked varus deformity.  Dorsiflexion of the toe did not produce any pain.  Palpation of the metatarsal head was normal with no tenderness.  There were no hammertoes.  The Veteran did not have Morton's metatarsalgia.  There was no hallux valgus and no hallux rigidus.  The Veteran did require some arch support.  X-ray examination of the feet was nonweightbearing normal and weightbearing normal.  The impression was bilateral plantar fasciitis with pes planus, status post plantar fascial release with scars as above.   

During the June 2010 VA examination the Veteran reported that since his last VA examination his feet had gotten worse.  The Veteran had been seen by different pain clinics and had also undergone multiple surgeries.  Notably, the Veteran underwent plantar fascia release of the right foot in September 2004 and underwent plantar fascia release of the left foot in August 2005 and again in August 2007.  He underwent Baxter's sympathectomy in April 2009 and underwent spinal cord stimulator in July 2009.  He also underwent Prealt trial in March 2010 and underwent Ketamine injection in April 2010, with no help.  The Veteran reported that his bilateral foot disorder had gotten progressively worse despite the treatments and that his response to current treatment was poor.  Rest, applying heat, surgery, and medication partially relieved his symptoms and elevation completely relieved his symptoms.  

The Veteran was hospitalized in March 2010 for bilateral feet pain and was hospitalized in 2009 for suicidal depression from chronic pain.  There was no history of trauma to the feet and no history of foot related neoplasm.  Bilateral foot symptoms included pain (while standing, while walking, at rest), swelling, heat, redness, stiffness, fatigability, weakness, and lack of endurance.  The location of the pain was the soles of the feet.  There were no flare-ups of foot joint disease.  The Veteran was unable to stand for more than a few minutes and was unable to walk more than a few yards.  Assistive aids/devices were needed.  The Veteran indicated that a pain clinic told him that he had RSD (reflex sympathetic dystrophy) syndrome in both feet.  The Veteran also indicated that he had chronic depression due to chronic feet pain.  During the examination the Veteran walked without any device assistance.  He stated that he used a wheel chair at home.  

On physical examination of both feet there was no evidence of swelling, instability, or abnormal weight bearing.  There was evidence of painful motion of the ankles, tenderness of the soles, and weakness demonstrated by unsteady gait in the left foot and weakened stand in the right foot.  The examiner also noted that the foot was cold in comparison to other parts of the body.  It was noted that the examination was not for hammertoes or for hallux valgus or rigidus.  There was skin or vascular foot abnormality and the skin was cold to touch.  The examiner noted that this was not an examination for pes cavus (clawfoot) and there was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  The examiner also noted that this was not an examination for flatfoot and indicated that there was no muscle atrophy of the foot.  The Veteran's gait was reportedly antalgic.  X-ray examination revealed flexor hallucis longus tenosynovitis and there was no evidence of acute fracture.  

The diagnosis was bilateral plantar fasciitis status post release.  The examiner noted that this resulted in significant effects with regard to the Veteran's general occupational health.  The disability's impact on occupational activities included memory loss, decreased concentration, poor social interactions, decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, and decreased strength of the lower extremity with pain.  It was noted that the Veteran was last employed in 2008.  He previously worked at a desk job behind a computer but quit his job in 2008 due to his bilateral foot disorder.  With regard to the effects of the problem on daily activities the Veteran's bilateral foot disorder reportedly had no effect with regard to feeding, dressing, toileting, grooming, and driving; a mild effect with regard to bathing; a moderate effect on chores, shopping, and recreation; a severe effect on traveling; and the Veteran's bilateral foot disorder prevented exercise and sports.

On May 26, 2011 the VA claims file was returned to the June 2010 VA examiner for an addendum opinion.  Specifically, the examiner was asked to opined whether the Veteran's bilateral foot disorder was best described as moderate, moderately severe, or severe.  Upon review of the claims file the examiner opined that the Veteran's bilateral foot disorder was moderately severe.  

In October 2011 the VA claims file was again returned to the June 2010 VA examiner for an addendum opinion.  Specifically, the examiner was asked to review the newly acquired Social Security disability records and state whether review of these records changed the examiner's opinion in any way.  Upon review of the claims file, to include the newly acquired Social Security disability records, the examiner opined that the previously given opinion still stood.  
 
During the March 2012 VA orthopedic examination the examiner noted that the examination pertained to both bilateral flat feet and bilateral plantar fasciitis.  At that time the Veteran reported that his bilateral foot disorder had been the same since his last VA examination.  He complained of pain on the bottom of both feet with long walking.  The Veteran also complained of tingling pain on both feet with color changes.  

The Veteran complained of pain on use of both feet accentuated by use.  The Veteran also had pain on manipulation of the feet which was accentuated on manipulation.  There was no indication of swelling on use.  The Veteran did not have characteristic calluses.  The Veteran's symptoms were not relieved by arch supports.  The Veteran did not have extreme tenderness of plantar surface of one or both feet.  There was no decreased longitudinal arch height on weight-bearing, no objective evidence of marked deformity of the foot, and no marked pronation of the foot.  However, the weight-bearing line did fall over or medial to the great toe with both feet.  There was no lower extremity deformity other than pes planus, causing alteration of the weight bearing line.  There was no "inward" bowing of the Achilles' tendon and no marked inward displacement and severe spasm of the Achilles tendon.  

It was noted that the Veteran did not have any scars related to any conditions or to the treatment of any conditions listed in the diagnosis section above.  Also, the Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to any complications listed in the diagnosis section above.  The Veteran did not use any assistive devices (other than corrective shoes or orthotic inserts) as a normal mode of locomotion.  With regard to remaining function of the extremities, the examiner noted that there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Imaging studies were not performed.  With regard to functional impairment, the examiner noted that the Veteran's flatfoot disorder impacted his ability to work.  Specifically, the examiner wrote that it would be difficult for the Veteran to perform jobs requiring prolonged walking, heavy lifting, and/or climbing.  It was noted that the Veteran could have a sedentary occupation requiring light activity.  Examination of the feet showed the skin of the feet were normally warm.  Hair was noticed on dorsum of both feet.  Pulses were intact and there were no color changes.  It was noted that the Veteran's bilateral pes planus was slightly disabling and that his bilateral plantar fasciitis was moderately disabling.  

During the March 2012 VA scar examination it was noted that the Veteran had scars on both feet, status post bilateral foot surgeries.  There were three scars on the medial aspect of the right foot, one measuring 7 x 0.2 cm, one measuring 5 x 0.2 cm, and one measuring 3 x 0.2 cm.  There were two scars on the left foot, one measuring 5 x 0.2 cm and one measuring 3 x 0.2 cm.  It was noted that there were five or more painful scars on the feet.  The scars were not unstable.  It was noted that the Veteran's scars did not impact his ability to work.    

Also of record are VA outpatient treatment records dated through February 2013 which show treatment for the Veteran's bilateral foot disorder.  Notably, the Veteran underwent surgery on his left foot in September 2004 and underwent surgery on his right foot in August 2005 and August 2007.      

Furthermore, the claims file contains voluminous records from the Social Security Administration.  Significantly, the Veteran was denied Social Security disability benefits in November 2009.  Notably, the Board notes that the Veteran has been in receipt of a 100 percent disability rating for major depression secondary to his bilateral foot disorder since March 9, 2010.

There are two periods of time at issue here: prior to May 26, 2011 during which the RO has assigned 10 percent disability ratings for each foot; and from May 26, 2011 to the present during which the RO has assigned 20 percent disability ratings for each foot.  The Board will consider the proper evaluation to be assigned for both time periods, pursuant to the Court's holding in Hart.

After a careful review of the objective medical evidence, the Board finds that the evidence supports a grant of separate 20 percent disability ratings for the Veteran's bilateral plantar fasciitis with pes planus, status post plantar fascial release with scars for the entire length of the appeal.  Notably, in a May 2011 addendum opinion, the June 2010 VA examiner described the Veteran's bilateral plantar fasciitis with pes planus, status post plantar fascial release with scars as "moderately severe."  As above, pursuant to DC 5284, other foot injuries, a 20 percent rating contemplates moderately severe impairment.  This opinion, while given on May 26, 2011 pertains to examination of the Veteran in June 2010.  Furthermore, as the September 2005 VA examiner did not comment on whether the Veteran's bilateral foot disorder could be described as moderate, moderately severe, or severe, it is logical to assume that the Veteran's bilateral foot disorder was also "moderately severe" in September 2005, particular after undergoing surgery on his left foot in August 2005.    

As for the potential for a yet higher rating, the Board finds that the totality of the evidence reflects symptoms warranting no more than the separate 20 percent ratings assigned under the applicable criteria.  As above, pursuant to DC 5284, other foot injuries, a 30 percent rating contemplates severe impairment.  As above, in a May 2011 addendum opinion the June 2010 VA examiner described the Veteran's bilateral plantar fasciitis with pes planus, status post plantar fascial release with scars as "moderately severe."  Pursuant to DC 5276, the diagnostic code for flat feet, a 30 percent evaluation requires evidence of a pronounced disability with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achillis on manipulation which is not improved by orthopedic shoes or appliances.  However, the above examinations are negative for any of these findings.  Specifically, the March 2012 VA examiner indicated that there was no lower extremity deformity other than pes planus, causing alteration of the weight bearing line.  There was no "inward" bowing of the Achilles' tendon and no marked inward displacement and severe spasm of the Achilles tendon.

The Board has also considered a separate evaluation for scarring, but bases its current rating in part on the limitation of function caused by the scarring.  Rather than assigning a 10 percent evaluation for foot impairment and 10 percent for scarring, the Board finds that a 20 percent evaluation for moderately severe impairment of the foot is a more accurate assessment of the resulting disability.  See 38 C.F.R. §§ 4.14, 4.20, Diagnostic Codes (DCs) 5284 and 7802-7805.     

The Board also finds that a disability rating greater than 10 percent is not warranted for the Veteran's bilateral foot disorder under DeLuca.  While the above VA examination reports showed complaints of pain and tenderness, even taking into account these complaints under DeLuca the Veteran still does not meet the criteria for a disability rating greater than 20 percent under DC 5284.  Thus, the Board finds that the currently assigned 20 percent ratings for the bilateral feet are already taking into consideration the provisions of Deluca.  There is no credible medical evidence of record suggesting that the Veteran's bilateral foot disorders are worse than moderately disabling.  

The Board has also considered whether the Veteran's bilateral pes planus would warrant a higher evaluation under other diagnostic codes pertaining to the feet.  However, he does not have claw foot, malunion or nonunion of the tarsal or metatarsal bones, and the findings do not approximate a moderately severe foot injury as to warrant an increased evaluation under DCs 5276, 5278, 5283, or 5284.  The Board also finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  Because there are specific diagnostic codes to evaluate the foot, consideration of other diagnostic codes for evaluating the disability does not appear appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability).  See Butts v. Brown, 5 Vet. App. 532 (1993).

In deciding the Veteran's claim, the Board has considered the Court's determination in Hart and whether he is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The Board does not find evidence that the Veteran's disability evaluation should be increased for any separate period based on the facts found during the appeal period.  The evidence of record supports the conclusion that he is not entitled to an increased evaluation for separate periods and that he meets the criteria for separate 20 percent disability ratings for each foot for the entire length of the appeal.

The Board has also considered his statements that his disability is worse than evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  However, far more probative are the examination reports prepared by skilled professionals.  Such competent evidence concerning the nature and extent of the Veteran's disorders has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

The Board finds that the Veteran has presented credible lay evidence.  However, such evidence does not provide a basis for a higher evaluation.  Furthermore, other than requesting higher evaluations, his pleadings have been non-specific.  However, the Board does find that the Veteran's reports to the examiner to be competent and credible.  

As such, the Board finds the examination reports to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In conclusion, the Board finds that the preponderance of the evidence is against an increased rating for the claimed disability and the appeal is denied.

Extraschedular Consideration

The Veteran has argued that his service-connected bilateral plantar fasciitis with pes planus, status post plantar fascial release with scars has affected his ability to maintain substantially gainful employment.  Significantly, the record shows that the Veteran retired early from his job as a consultant in August 2008 due, in part, to his bilateral foot disorder.  The Board will now determine whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's bilateral plantar fasciitis with pes planus, status post plantar fascial release with scars.  The competent medical evidence of record shows that his bilateral plantar fasciitis with pes planus, status post plantar fascial release with scars has primarily manifested by painful motion of the ankles, tenderness of the soles, and weakness demonstrated by unsteady gait in the left foot and weakened stand in the right foot.  The applicable diagnostic codes used to rate the Veteran's bilateral foot disorder provide for ratings based on such symptomatology.  See DC 9433.  Thun v. Peake, 22 Vet. App. 111 (2008).  Furthermore, while there is ample evidence that the Veteran became unemployable due to his service-connected bilateral foot disorder and resulting depression, he is already in receipt of a total disability rating based on individual unemployability (TDIU).

The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun, 22 Vet. App. at 111.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Substantially compliant notice was sent in August 2005 and June 2008 letters and the claim was readjudicated most recently in a January 2013 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.



ORDER

A disability rating of 20 percent, and no higher, for plantar fasciitis with pes planus, status post plantar fascial release with scars, right foot, is granted subject to statutory and regulatory provisions governing the payment of monetary benefits.

A disability rating of 20 percent, and no higher, for plantar fasciitis with pes planus, status post plantar fascial release with scars, left foot, is granted subject to statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


